We have carefully read the testimony in the case and the finding of the court in sustaining a demurrer to the evidence, and in our opinion the court was right in sustaining the demurrer to the evidence. Link had no contract whatever with the defendant, Durant Grain  Elevator Company. All the contract he did have was with Sowls, the owner of the oats, who told him that the Durant Grain  Elevator Company held a mortgage on the oats and would pay for the threshing. Link never notified the Durant Grain  Elevator Company that he looked to them for pay for threshing the oats; in fact, never fold them of his contract or understanding with Sowls until after the oats were threshed and delivered, and the Durant Grain  Elevator Company had settled with Sowls, taken out what Sowls owed them, and paid him the balance. There is no implied contract in the case. Link had an expressed contract with Sowls to thresh the oats at a given price, but he had no contract of any kind with the Durant Grain  Elevator Company, and the mere fact that the elevator company hauled the oats away and collected their mortgage and paid the balance over to Sowls does not make an implied contract on the part of the elevator company to pay for the threshing. If Link had gone to the elevator company before he threshed the oats and told them the arrangements he had made with Sowls about threshing the oats, and the elevator company had agreed to hold out the $100 for threshing and pay it to Link, there would have been no doubt about the elevator company's liability to pay for the threshing. There is absolutely nothing in the record to show any liability on the part of the Durant Grain  Elevator Company, and, in our opinion, the judgment of the trial court is correct and the case should be in all things affirmed.
By the Court: It is so ordered.